Judgment of the trial court was for balance due on appellants' notes and for foreclosure of deed of trust liens on lands in Lubbock county, Tex. The defense urged was usury. Essentially the same character of instruments here involved were presented in Walker v. Temple Trust Co. (Tex. Civ. App.) 60 S.W.2d 826, affirmed by the Supreme Court in80 S.W.2d 935, wherein the contentions here made were there decided adversely to appellants. On authority of the Walker Case, therefore, the judgment of the trial court is affirmed.
Affirmed.